Citation Nr: 0711511	
Decision Date: 04/18/07    Archive Date: 05/01/07

DOCKET NO.  06-38 143	)	DATE
	)
	)


THE ISSUE

Whether a December 23, 2003, decision of the Board of 
Veterans' Appeals denying an application to reopen a claim 
for service connection for carcinoma of the left tongue due 
to Agent Orange exposure should be revised or reversed on the 
grounds of clear and unmistakable error (CUE).  



REPRESENTATION

Moving party represented by:  Vietnam Veterans of America



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 




INTRODUCTION

The moving party (the veteran) served on active duty from 
February 1963 to February 1967.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2006 motion for revision 
or reversal of a Board decision dated in December 2003.  The 
basis for the motion was alleged CUE.  See 38 U.S.C.A. § 
7111(West 2002); 38 C.F.R. §§ 20.1400, et seq. (2006).


FINDINGS OF FACT

1.  In a final decision, dated December 23, 2003, the Board 
denied the veteran's claim for service connection for 
carcinoma of the left tongue due to herbicide exposure on the 
basis that no new and material evidence had been submitted to 
reopen the claim since it had been denied in a final rating 
decision issued in May 1999.  

2.  In his October 2006 motion for revision or reversal of 
the December 2003 Board decision, the veteran argues that the 
Board erred by not construing a statement submitted by the 
veteran in March 2000 as a timely notice of disagreement 
(NOD) with the May 1999 rating decision and deciding the 
claim based on whether new and material evidence had been 
submitted to reopen it rather than adjudicating it on the 
merits.


CONCLUSION OF LAW

The October 2006 motion for revision or reversal of the 
December 2003 Board decision does not set forth clearly and 
specifically what the alleged errors of fact or law in the 
Board decision were, the legal or factual basis for such 
allegations, or why the result would have been manifestly 
different but for the alleged error or errors.  38 U.S.C.A. § 
7111(West 2002); 38 C.F.R. §§ 20.1404(b) (2006).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

However, these requirements are not applicable to requests 
for revision of a final decision based on CUE because the 
matter involves an inquiry based upon the evidence of record 
at the time of the decision rather than the development of 
new evidence.  Livesay v. Principi, 15 Vet. App. 165, 178-79 
(2001); VAOPGCPREC 12-2001 at para. 7 (July 6, 2001) (VA does 
not have "a duty to develop" a CUE case because "there is 
nothing further that could be developed"); see also Livesay 
v. Principi, 14 Vet. App. 324, 326 (2001).


Law and Analysis

In this case, the veteran filed a claim in October 1998 for 
service connection for cancer of the tongue due to herbicide 
exposure in Vietnam.  A rating decision dated in May 1999 
denied that claim.  The veteran subsequently submitted a 
statement in March 2000 requesting service connection for the 
tongue.  He resubmitted that same statement in February 2001 
and later sent a letter in June 2001 indicating where he had 
received treatment.  A rating decision was then issued in May 
2002 in which the claim for service connection for squamous 
cell carcinoma of the left tongue was denied on the basis 
that new and material evidence had not been submitted.  The 
veteran appealed that decision to BVA, and in a decision 
dated on December 23, 2003, the Board also denied the claim 
for service connection for carcinoma of the left tongue on 
the basis that new and material evidence had not been 
submitted.  

In October 2006, the veteran filed a motion with the Board to 
revise the December 23, 2003, Board decision denying his 
application to reopen a claim for service connection for 
carcinoma of the left tongue due to Agent Orange exposure 
based on clear and unmistakable error (CUE) in the Board's 
decision.  A decision by the Board is subject to revision on 
the grounds of CUE.  38 U.S.C.A. § 7111(a) (West 2002).  VA 
regulations define what constitutes CUE and what does not, 
and they provide in pertinent part:

§ 20.1403  Rule 1403.  What constitutes 
[CUE]; what does not.

(a)  General.  [CUE] is a very specific 
and rare kind of error.  It is the kind 
of error, of fact or of law, that when 
called to the attention of later 
reviewers compels the conclusion, to 
which reasonable minds could not differ, 
that the result would have been 
manifestly different but for the error.  
Generally either the correct facts, as 
they were known at the time, were not 
before the Board, or the statutory and 
regulatory provisions extant at the time 
were incorrectly applied.

. . . 

(c)  Errors that constitute [CUE].  To 
warrant revision of a Board decision on 
the grounds of [CUE], there must have 
been error in the Board's adjudication of 
the appeal which, had it not been made, 
would have manifestly changed the outcome 
when it was made.  If it is not 
absolutely clear that a different result 
would have ensued, the error complained 
of cannot be clear and unmistakable.

(d)  Examples of situations that are not 
[CUE].

. . . 

(3)  Evaluation of evidence.  A 
disagreement as to how the facts were 
weighed or evaluated.

(e)  Change in interpretation.  [CUE] 
does not include the otherwise correct 
application of a statute or regulation 
where, subsequent to the Board decision 
challenged, there has been a change in 
the interpretation of the statute or 
regulation.

§ 20.1404  Rule 1404.  Filing and 
pleading requirements; withdrawal.

. . . 

(b)  Specific allegations required.  The 
motion must set forth clearly and 
specifically the alleged [CUE], or 
errors, of fact or law in the Board 
decision, the legal or factual basis for 
such allegations, and why the result 
would have been manifestly different but 
for the alleged error.  Non-specific 
allegations of failure to follow 
regulations or failure to give due 
process, or any other general, non 
specific allegations of error, are 
insufficient to satisfy the requirement 
of the previous sentence.  Motions which 
fail to comply with the requirements set 
forth in this paragraph shall be 
dismissed without


 prejudice to refilling under this 
subpart.

38 C.F.R. §§ 20.1403, 20.1404(b) (2006).

The definition of CUE was based on prior rulings of the 
United States Court of Appeals for Veterans Claims (the 
Court).  More specifically, it was observed that Congress 
intended that the VA adopt the Court's interpretation of the 
term "CUE."  Indeed, as was discussed in the notice of 
proposed rulemaking (NPRM), 63 Fed. Reg. 27534, 27536 (1998), 
the sponsor of the bill that became the law specifically 
noted that the bill would "not alter the standard for 
evaluation of claims of CUE." 143 Cong. Rec. 1567, 1568 
(daily ed. April 16, 1997) (remarks of Rep. Evans, sponsor of 
H.R. 1090, in connection with House passage).  Therefore, the 
Board is permitted to seek guidance from years of Court 
decisions regarding CUE.

The Board notes that the Court has consistently stressed the 
rigorous nature of the concept of CUE.  "[CUE] is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts: it 
is not mere misinterpretation of facts."  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  "[CUE] requires 
that error, otherwise prejudicial, . . . must appear 
undebatably."  Akins v. Derwinski, 1 Vet. App. 228, 231 
(1991).  Clear and unmistakable errors "are errors that are 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell v. Principi, 3 
Vet. App. 310, 313-4 (1992).  "It must always be remembered 
that CUE is a very specific and rare kind of 'error'."  Fugo 
v. Brown, 6 Vet. App. 40, 43 (1993).

In his motion, the veteran argues that the December 23, 2003, 
Board decision was based on CUE because his "April" 2000 
letter should have been construed as a notice of disagreement 
(NOD) with the May 1999 rating decision denying service 
connection.  Thus, he appears to argue that the December 2003 
Board incorrectly adjudicated the claim based on whether new 
and material evidence had been submitted to reopen it rather 
than having adjudicated the claim on the merits and that this 
alleged error was CUE. 
Applicable law in effect at the time of the December 2003 
Board decision provided, as it does today, that a notice of 
disagreement is a written communication from a claimant or 
his or her representative expressing dissatisfaction or 
disagreement with an adjudicative determination by the agency 
of original jurisdiction and a desire to contest the result.  
38 C.F.R. § 20.201 (2003).  When a notice of disagreement is 
not submitted within one year from the date of notice of the 
adverse decision, that decision becomes final.  38 C.F.R. 
§ 20.302 (2003).  A final decision can only be reopened upon 
receipt of new and material evidence.  38 U.S.C.A. 
§§ 5103A(f), 5108 (West 2002); 38 C.F.R. § 3.156 (2003); see 
also 38 C.F.R. § 3.159(c)(4)(iii) (2003).

In this case, a letter was sent to the veteran on May 12, 
1999, informing him of the May 1999 rating decision and of 
his appellate rights.  That letter was sent to the veteran's 
last known address of record, and the notice was not returned 
as undeliverable.  As such, the regularity of the mail is 
presumed.  See, generally, Ashley v. Derwinski, 2 Vet. App. 
62, 64-65 (1991), quoting United States v. Chemical 
Foundation, Inc., 272 U.S. 1, 14-15 (1926) (noting that there 
is a presumption of regularity in the law that supports 
"'the official acts of public officers and, in the absence 
of clear evidence to the contrary, courts presume that they 
have properly discharged their official duties.'")

Contrary to the veteran's contentions noted above regarding 
an "April" 2000 statement, the Board notes that there is no 
statement from the veteran dated or received in April 2000.  
However, as previously noted, there is a letter dated in 
March 2000, which was also received by the RO in March 2000, 
and a copy of which was also submitted in February 2001.  In 
this statement, the veteran requested service connection for 
cancer of the tongue due to herbicide exposure in Vietnam.  
However, the veteran did not express dissatisfaction or 
disagreement with the denial of his claim in the May 1999 
rating decision or indicate that he wanted to contest the 
result.  In fact, there was no mention of the previous 
decision.  The Board notes that special wording is not 
required; however, the March 2000 statement did not use terms 
that can be reasonably construed as disagreement with the May 
1999 rating decision and a desire for appellate review.  See 
38 C.F.R. § 20.201 (2003).
Instead, in submitting that statement, the veteran merely 
submitted another claim for service connection within the 
appeal period of the May 1999 rating decision.  VA 
regulations provide that submitting a claim within the appeal 
period of a rating decision, even when that claim is 
accompanied by relevant evidence, does not constitute an NOD 
with such a decision and does not extend the time limit for 
initiating or perfecting an appeal of that decision.  38 
C.F.R. §§ 20.201, 20.304 (2003).  

Indeed, the regulations pertaining to effective dates make it 
clear that a claim as opposed to a NOD may be filed within 
the one-year appellate period and, where such a claim is 
ultimately granted based on evidence submitted within the 
appeal period, special effective date rules govern the 
establishment of the effective date for the award of 
benefits.  In particular, those regulations provide that the 
effective date of an award based on new and material evidence 
other than service department records that is submitted 
within the appeal period or prior to an appellate decision 
will be as though the former decision had never been 
rendered.  38 C.F.R. § 3.400(q)(1)(i), 38 C.F.R. § 3.156(b) 
(2003).  Thus, VA regulations specifically contemplate that a 
claim to reopen a previous decision may be filed within an 
appeal period of a decision denying a claim, as distinguished 
from an NOD filed with that decision.  

It is up to the adjudicator to determine whether a statement 
filed within an appeal period constitutes an NOD within the 
meaning of section 20.201 or whether it is instead a claim to 
reopen the previously denied claim.  38 C.F.R. §§ 3.1(p), 
3.151(a), 3.155(a), 20.201 (2003).  Other than asserting that 
the March 2000 statement from the veteran constituted an NOD, 
the veteran, in his motion for revision based on CUE in the 
December 2003 Board decision, has not made any argument or 
offered any reasons, based on the regulatory definition of a 
claim or of an NOD, as to why the December 2003 Board should 
have considered the statement an NOD and why having not done 
so was error, clear and unmistakable or otherwise.  38 C.F.R. 
§ 20.1404(b) (2006).

In this regard, the veteran merely asserts on page 2 of his 
Motion, that the RO considered the content of statements 
submitted in August 2000 and February and June 2001 
"adequate to constitute an NOD with the August 2000 rating 
decision and as an attempt to reopen the claim for service 
connection for tongue and throat cancer, and in May 2002 it 
issued another rating decision denying service connection for 
[posttraumatic stress disorder (PTSD)] and nerves and denying 
the new claim for tongue and throat cancer due to failure to 
submit new and material evidence."  Although arguing first 
that the RO considered August 2000 and February and June 2001 
statements "adequate to constitute an NOD with an August 
2000 rating decision", the veteran points to no evidence 
that the RO considered any of these statements as NODs.  
Rather, as the veteran notes in the second half of his 
sentence, the RO responded by issuing a rating decision in 
May 2002, indicating that the RO considered the statements as 
claims or claims to reopen and not NODs or it would have 
issued a statement of the case.  

On page 4 of his Motion, the veteran cites to section 20.201 
of the regulations which provides the definition of an NOD 
and states,

In April 2000, less than one year 
subsequent to VA's denial of his original 
claim, the veteran stated that he desired 
service connection for cancer of the 
tongue . . . .  This clearly [should] 
have been construed as 'disagreement with 
[the earlier] determination and a desire 
for appellate review."  38 C.F.R. 
§ 20.201. 

He then cites to two decisions of the United States Court of 
Appeals for the Federal Circuit, one which was issued in 
2004, after the Board's December 2003 decision, and one which 
was issued in 2001, and states, 

VA has a duty to "fully and 
sympathetically develop a veteran's claim 
to its optimum" by giving a 
"sympathetic reading to the veteran's 
filings by 'determining all potential 
claims raised by the evidence, applying 
all relevant laws and regulations.'"  
Szemraj v. Principi, 357 F.3d 1370, 1373 
(2004) (quoting Roberson v. Principi, 251 
F.3d 1378 (Fed. Cir. 2001)).  This was 
well-established law well before the 
Board's December 2003 decision.  If VA is 
to fulfill this duty, it must turn back 
the clock on the veteran's carcinoma 
claim and adjudicate it as if it remained 
open on appeal.   

Motion for Revision at 4.

The Board can find nothing in the cases cited by the veteran 
that is relevant to his argument that the December 2003 Board 
should have construed the March 2000 statement of the veteran 
as an NOD rather than a claim to reopen filed within the 
appeal period and that the Board, therefore, should have 
adjudicated that claim on the merits rather than on the basis 
of whether new and material evidence had been submitted to 
reopen it.  Indeed, the cases of the Federal Circuit cited by 
the veteran do contain the language he quotes regarding the 
requirement of Roberson, with respect to pro se pleadings, 
that "VA give a sympathetic reading to the veteran's filings 
by 'determining all potential claims raised by the evidence, 
applying all relevant laws and regulations.'"  Szemraj v. 
Principi, 357 F.3d 1370, 1373 (2004) (quoting Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001)).  However, neither 
case concerned the issue presented here-i.e., whether the 
Board's interpretation of a document filed within the appeal 
period constituted an NOD or a claim to reopen.  

Nevertheless, the veteran may be implying, without 
specifically arguing, that a statement which is filed within 
the appeal period of a decision denying a claim for a benefit 
and in which the veteran claims the same benefit should be 
sympathetically construed as an NOD with the prior decision 
and not as a claim to reopen that decision.  However, this 
argument is clearly at odds with VA regulations cited above 
which define "claim" and "NOD".  Moreover, the veteran has 
advanced no argument or rationale as to why the December 2003 
Board's having construed the March 2000 statement as a claim 
to reopen and not an NOD was error in light of the holding in 
Roberson regarding sympathetic reading of a veteran's filings 
or why Roberson's holding extends to this case or to the 
relevant regulations defining claims and NODs.

In addition to not articulating why the December 2003 Board 
erred in not considering the March 2000 statement of the 
veteran as an NOD, the Board notes that no other document was 
received within the one-year appeal period of the May 1999 
rating decision that would otherwise constitute a timely NOD.  
Consequently, the May 1999 rating decision became final, and 
new and material evidence was necessary to reopen to the 
claim.  38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1103.  
Accordingly, the December 2003 Board did not err in 
adjudicating the claim for service connection for cancer of 
the left tongue on the basis of whether new and material 
evidence had been submitted to reopen the claim.  Rather, the 
Board was required by statute to review whether new and 
material evidence had been submitted to reopen the claim.  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) (noting 
that "the Board does not have jurisdiction to consider a 
claim which it previously adjudicated unless new and material 
evidence is presented, and before the Board may reopen such a 
claim, it must so find."); see also Suttmann v. Brown, 5 
Vet. App. 127, 135 (1993) (holding that the same statutory 
reopening requirements apply to prior final RO decisions).  

Finally, the Board notes that the veteran has not stated 
anywhere in his motion how, had the December 2003 Board 
considered the March 2000 statement of the veteran as an NOD 
with the May 1999 rating decision, the outcome of the Board's 
decision would have been manifestly different.  In other 
words, he has not stated how, but for the alleged error, the 
Board would have granted service connection for cancer of the 
left tongue.  See Bernard v. Brown, 4 Vet. App. 384, 391 
(1993) (the question of whether a claimant has submitted new 
and material evidence to reopen a claim and the question 
whether, upon such reopening, a claimant is entitled to VA 
benefits, are questions relating to a single "matter" for 
purposes of the Board's jurisdiction).  Instead, he has 
contended merely that the issue of service connection for 
cancer of the left tongue should still be on appeal.  As 
such, the veteran has not made clear that the final outcome 
of the veteran's appeal to the December 2003 Board would have 
resulted in a grant of service connection but for the alleged 
error.  

To find CUE, the error must be undebatable and of a sort 
which, had it not been made, would have manifestly changed 
the outcome at the time it was made.  If it is not absolutely 
clear that a different result would have ensued, the error 
complained of cannot be clear and unmistakable.  See 38 
C.F.R. § 20.1403(c); Kinnaman v. Derwinski, 4 Vet. App. 20, 
26 (1993).  "It is a kind of error, of fact or of law, that 
when called to the attention of later reviewers, compels the 
conclusion, to which reasonable minds cannot differ, that the 
results would have been manifestly different but for the 
error."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993); see also 
Fugo, 6 Vet. App. at 44 (noting that "[i]t is difficult to 
see how either failure in 'duty to assist' or failure to give 
reasons or bases could ever be CUE"); see Caffrey v. Brown, 
6 Vet. App. 377, 383-84 (holding that failure to fulfill duty 
to assist cannot constitute clear and unmistakable error); 
see also Cook v. Principi, 318 F.3d 1334 (Fed. Cir 2002) 
(holding that a breach of a duty to assist cannot constitute 
CUE and that "grave procedural error" does not render a 
decision of VA non-final).  

Because the veteran has not stated with specificity how an 
error, if any, in the December 23, 2003, Board decision would 
have manifestly changed the outcome of the decision, the 
benefit sought by the motion for revision or reversal based 
on CUE must be dismissed without prejudice to refiling.  38 
U.S.C.A. § 20.1404(b) (2006)


ORDER

The motion for revision or reversal of the December 23, 2003, 
decision of the Board on the basis of CUE is dismissed 
without prejudice to refiling.



                       
____________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



